Citation Nr: 1135499	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  10-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in June 2010 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the claimant's service-connected disabilities is less than 100 percent, and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities sufficient to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).

In the present case the record indicates that the Veteran's level of education is an associate's degree.   His work history has included working as a crane operator in a steel mill, as a meter reader for a power company, as a nuclear medicine technician for over 29 years, and for Ford.

The Veteran had a VA examination for hearing loss in September 2010.  While the examiner provided the audiometric findings, she did not comment on the functional effects caused by the bilateral hearing disability.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Therefore, the Board cannot evaluate the impact of the Veteran's service-connected hearing loss on his occupational capabilities based upon the September 2010 examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request an examination report addendum from the examiner who conducted the September 2010 examination.  The claims file must be made available to the examiner.  The examiner should fully describe the functional effects caused by the hearing disability in the addendum, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.  All opinions must be supported by a complete rationale.  If the examiner cannot answer the above without resorting to speculation, she should so state along with the reason why that is so.

2.  If the September 2010 examiner is not available or cannot answer the above, schedule the Veteran for a VA audiological examination to determine the extent and severity of his service-connected bilateral hearing loss.  The claims file must be made available to the examiner and all indicated studies should be performed.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in the final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate and the impact of such on his employability.  If the examiner cannot answer the above without resorting to speculation, she should so state along with the reason why that is so.

3.  After all development is complete, readjudicate the claim for entitlement to TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.








	(CONTINUED ON NEXT PAGE)
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



